Booth, Judge,
delivered the opinion of the court:
The facts in this case appear in the stipulated findings. It is not necessary to repeat them. The suit is to recover income taxes for the years 1918, 1919, and 1920. The taxes ■were paid under protest, a claim for refund was denied, and. jurisdiction is conceded. The plaintiff relies upon a single contention predicated upon a construction of the revenue laws under which the taxes were levied, assessed, and collected.
The revenue act of 1918, 40 Stat. 1051, provides in part by section 210 thereof as follows:
“ That in lieu of the taxes imposed by subdivision (a) of section 1 of the revenue act of 1916, and by section 1 of the revenue act of 1911, there shall be levied, collected, and paid for each taxable year upon the net income of every individual a normal tax at the following rates. * * * ”
Plaintiff’s argument revolves exclusively around the words “ every individual,” and by a process of deduction, inference, and analysis, an insistence is put forward that the act was not intended to tax a citizen of the United States domiciled in the Philippine Islands and accumulating his income exclusively from property and investments located and made therein. We are unable to agree to this contention. Paragraph 2 of section 222 of the act seems to clearly refute the argument, and the other features of the case have been decided adversely to the contention in Cook v. Tait, 265 U. S. 47.
The petition will be dismissed. It is so ordered.
Gkaham, Judge; Hat, Judge; and Campbell, Chief Justice. concur.